

EXHIBIT 10-B




EXECUTION COPY


______________________________________________________________________________




364-DAY CREDIT AGREEMENT
Dated as of August 23, 2019
Among
COLGATE-PALMOLIVE COMPANY
as Borrower
THE BANKS NAMED HEREIN
as Banks
BANK OF AMERICA, N.A.
BNP PARIBAS
HSBC BANK USA, NATIONAL ASSOCIATION
JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents
CITIBANK, N.A.
as Administrative Agent
and
CITIBANK, N.A.
as Arranger






______________________________________________________________________________







--------------------------------------------------------------------------------


2




TABLE OF CONTENTS
Section Page


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01. Certain Defined Terms
.........................................................................................
5
SECTION 1.02. Computation of Time Periods
............................................................................ 18
SECTION 1.03. Accounting Terms
..............................................................................................
18
SECTION 1.04. Divisions
............................................................................................................
18


ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES


SECTION 2.01. The Advances
.....................................................................................................
18
SECTION 2.02. Making the Advances
.........................................................................................
19
SECTION 2.03. Commitment Fees
...............................................................................................
21
SECTION 2.04. Reduction of the Commitments
.......................................................................... 21
SECTION 2.05. Repayment of Advances
.....................................................................................
21
SECTION 2.06. Interest on Advances
..........................................................................................
22
SECTION 2.07. Additional Interest on Eurocurrency Rate Advances
......................................... 22
SECTION 2.08. Interest Rate Determination
...............................................................................
23
SECTION 2.09. Prepayments of Advances
..................................................................................
24
SECTION 2.10. Increased Costs, Etc.
..........................................................................................
25
SECTION 2.11. Payments and Computations
..............................................................................
26
SECTION 2.12. Taxes
...................................................................................................................
28
SECTION 2.13. Sharing of Payments, Etc.
..................................................................................
31
SECTION 2.14. [Reserved]
..........................................................................................................
31
SECTION 2.15. [Reserved]
...........................................................................................................
31
SECTION 2.16. Evidence of Debt
................................................................................................
31
SECTION 2.17. Defaulting Lenders
.............................................................................................
32
SECTION 2.18. Replacement of Lenders
.....................................................................................
33
SECTION 2.19. License Agreement and CDS Data
..................................................................... 34


ARTICLE III
CONDITIONS OF LENDING


SECTION 3.01. Precedent to Effectiveness of Section 2.01
........................................................ 35
SECTION 3.02. Conditions Precedent to Each Borrowing
.......................................................... 35
SECTION 3.03. Conditions Precedent to Term Loan Conversion Date
....................................... 36
SECTION 3.04. Determinations Under Section 3.01
................................................................... 36


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


SECTION 4.01. Representations and Warranties of the Borrower
.............................................. 36





--------------------------------------------------------------------------------

3


ARTICLE V
COVENANTS OF THE BORROWER


SECTION 5.01. Affirmative Covenants
.......................................................................................
39
SECTION 5.02. Negative Covenants
...........................................................................................
41


ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.01. Events of Default
...............................................................................................
44


ARTICLE VII
THE ADMINISTRATIVE AGENT


SECTION 7.01. Appointment and Authority
...............................................................................
46
SECTION 7.02. Rights as a Lender
.............................................................................................
47
SECTION 7.03. Exculpatory Provisions
......................................................................................
47
SECTION 7.04. Reliance by Administrative Agent
..................................................................... 48
SECTION 7.05. Indemnification
..................................................................................................
48
SECTION 7.06. Delegation of Duties
..........................................................................................
48
SECTION 7.07. Resignation of Administrative Agent
................................................................. 49
SECTION 7.08. Non-Reliance on Administrative Agent and Other Lenders
.............................. 50
SECTION 7.09. No Other Duties, etc.
.........................................................................................
50
SECTION 7.10. Certain ERISA Matters
......................................................................................
50


ARTICLE VIII
MISCELLANEOUS


SECTION 8.01. Amendments, Etc.
..............................................................................................
51
SECTION 8.02. Notices, Etc
........................................................................................................
52
SECTION 8.03. No Waiver; Remedies
........................................................................................
54
SECTION 8.04. Costs, Expenses, Etc.
.........................................................................................
54
SECTION 8.05. Right of Set-off
..................................................................................................
55
SECTION 8.06. Binding Effect; Assignment by Borrower
......................................................... 55
SECTION 8.07. Assignments and Participations
......................................................................... 57
SECTION 8.08. Change of Control
..............................................................................................
61
SECTION 8.09. Mitigation of Adverse Circumstances
................................................................ 61
SECTION 8.10. Governing Law
..................................................................................................
62
SECTION 8.11. Execution in Counterparts
..................................................................................
62
SECTION 8.12. Jurisdiction, Etc.
.................................................................................................
62
SECTION 8.13. Treatment of Certain Information; Confidentiality
............................................ 62
SECTION 8.14. Patriot Act Notifications, Beneficial Ownership Regulation
............................. 63
SECTION 8.15. No Fiduciary Duties
...........................................................................................
63
SECTION 8.16. Judgment
............................................................................................................
64
SECTION 8.17. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions .......... 64
SECTION 8.18. Waiver of Jury Trial
...........................................................................................
66







--------------------------------------------------------------------------------

4




Schedule I - Commitments
Schedule 4.01(f) - Disclosed Litigation
Exhibit A - Form of Note
Exhibit B - Notice of Borrowing
Exhibit C - Assignment and Assumption
Exhibit D - Form of Guaranty





--------------------------------------------------------------------------------

5




364-DAY CREDIT AGREEMENT
Dated as of August 23, 2019
COLGATE-PALMOLIVE COMPANY, a Delaware corporation (the “Borrower”), the banks
and other financial institutions (the “Banks”) listed on the signature pages
hereof, Citibank, N.A. (“Citibank”), as arranger, Bank of America, N.A., BNP
Paribas, HSBC Bank USA, National Association, JPMorgan Chase Bank, N.A. and
Wells Fargo Bank, National Association, as co-syndication agents, and Citibank,
as administrative agent (the “Administrative Agent”) for the Lenders (as
hereinafter defined), agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):


“Administrative Agent’s Account” means (a) in the case of Advances denominated
in Dollars, the account of the Administrative Agent, maintained by the
Administrative Agent at Citibank, N.A. with its office at 1615 Brett Road,
Building #3, New Castle, Delaware 19720, account no. 36852248, Attention: Bank
Loan Syndications, (b) in the case of Advances denominated in Euros, the account
of the Administrative Agent designated in writing from time to time by the
Administrative Agent to the Borrower and the Lenders for such purpose and (c) in
any such case, such other account of the Administrative Agent as is designated
in writing from time to time by the Administrative Agent to the Borrower and the
Lenders for such purpose.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent and completed by Lenders specifying their
Domestic Lending Office and Eurocurrency Lending Office, among other
information.
“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance, each of which
shall be a “Type” of Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery, money laundering or corruption.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.





--------------------------------------------------------------------------------

6


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee, and accepted by the Borrower and the Administrative
Agent, in substantially the form of Exhibit C hereto.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank” means any one of the Banks.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(a)    the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;
(b)    ½ of one percent per annum above the Federal Funds Rate; and
(c)    the ICE Benchmark Settlement Rate applicable to Dollars for a period of
one month (“One Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One
Month LIBOR for any day shall be based on the rate appearing on the applicable
Bloomberg screen (or any successor to or substitute for Bloomberg, providing
rate quotations comparable to those currently provided by Bloomberg, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Dollars by
reference to the ICE Benchmark Settlement Rates for deposits in Dollars) at
approximately 11:00 A.M. London time on such day); provided, that if One Month
LIBOR is less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Base Rate Advance” means an Advance denominated in Dollars which bears interest
as provided in Section 2.06(a).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.





--------------------------------------------------------------------------------

7


“Borrower” has the meaning specified in the preamble.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
currency and the same Type and having the same Interest Period made by each of
the Lenders pursuant to Section 2.01.
“Borrowing Minimum” means, in respect of Advances denominated in Dollars,
$10,000,000 and, in respect of Advances denominated in Euros, €10,000,000.
“Borrowing Multiple” means, in respect of Advances denominated in Dollars,
$1,000,000 and, in respect of Advances denominated in Euros, €1,000,000.
“Borrowing Subsidiary” has the meaning specified in Section 8.06(b).
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurocurrency Rate Advances, on which dealings are carried on in the
London interbank market or, in the case of an Advance denominated in Euros, on
which the Trans-European Automated Real-Time Gross Settlement Express Transfer
(“TARGET”) System is open.
“Change of Control” has the meaning specified in Section 8.08(b).
“Closing Date” has the meaning specified in Section 3.01.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.
“Commitment” has the meaning specified in Section 2.01.
“Consolidated Net Tangible Assets” means the aggregate amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom (i) all current liabilities and (ii) all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles of the Borrower and its consolidated subsidiaries, all as set forth
on the most recent balance sheet of the Borrower and its consolidated
subsidiaries prepared in accordance with generally accepted accounting
principles.
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would, in accordance with generally accepted accounting
principles, be included with those of the Borrower in its consolidated financial
statements as of such date.
“Credit Default Swap Spread” means, at any time, for any Eurocurrency Rate
Advance, the 30-day moving average one-year credit default swap mid-rate spread
of the Borrower. The Credit Default Swap Spread will be (a) obtained by the
Administrative Agent from Markit and (b) set for each Eurocurrency Rate Advance
two Business Days prior to the first day of each Interest Period (each, a “Reset
Date”). If for any reason the Credit Default





--------------------------------------------------------------------------------

8


Swap Spread is not available from Markit or a successor thereof, the Credit
Default Swap Spread shall be determined by the Administrative Agent by reference
to the 30 day moving average credit default swap mid-rate spread of the Borrower
most recently published by Bloomberg or another similar financial services
company selected by the Administrative Agent and approved by the Borrower (which
approval shall not be unreasonably withheld or delayed). If for any reason the
Credit Default Swap Spread cannot be determined pursuant to the forgoing
procedures, the Borrower and the Lenders shall negotiate in good faith for a
period of up to 30 days after the Credit Default Swap Spread becomes unavailable
(such 30-day period, the “Negotiation Period”) to agree on an alternative method
for establishing the Credit Default Swap Spread. The Credit Default Swap Spread
during the Negotiation Period shall be the spread most recently provided to the
Administrative Agent by Markit. If no such alternative method is agreed upon
during the Negotiation Period, the Credit Default Swap Spread at any date of
determination subsequent to the end of the Negotiation Period shall be 0.425%.
Notwithstanding the foregoing, as of any date (a) prior to the Termination Date,
the Credit Default Swap Spread shall in no event be less than 0.10% or more than
0.75% and (B) from and after the Termination Date, the Credit Default Swap
Spread shall be deemed to be 0.75%.
“date hereof” means August 23, 2019.
“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services (other than accounts payable
in the ordinary course of business), (iv) obligations as lessee under leases
which shall have been or should be, in accordance with generally accepted
accounting principles, recorded as capital leases, and (v) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (i) through (iv) above.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means at any time, subject to Section 2.17(d), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”), unless such Lender has notified
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing),
(ii) any Lender that has notified the Administrative Agent or the Borrower in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations hereunder, unless such writing or statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding has not been satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (iii) any Lender that has notified, or whose
Parent Company





--------------------------------------------------------------------------------

9


has notified, the Administrative Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally, (iv) any Lender that has, for
two or more Business Days after written request of the Administrative Agent or
the Borrower, failed to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender will cease to be a Defaulting Lender pursuant to this
clause (iv) upon the Administrative Agent’s and the Borrower’s receipt of such
written confirmation), or (v) any Lender with respect to which a Lender
Insolvency Event has occurred and is continuing with respect to such Lender or
its Parent Company; provided that a Lender Insolvency Event shall not be deemed
to occur with respect to a Lender or its Parent Company solely as a result of
the acquisition or maintenance of an ownership interest in such Lender or Parent
Company by a governmental authority or instrumentality thereof where such action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
(or if the Administrative Agent is subject of any events described in clause (v)
of the immediately preceding sentence, by the Borrower or the Required Lenders)
that a Lender is a Defaulting Lender under any of clauses (i) through (v) above
will be conclusive and binding absent manifest error, and such Lender will be
deemed to be a Defaulting Lender (subject to Section 2.17(d)) upon notification
of such determination by the Administrative Agent (or the Required Lenders or
the Borrower, as the case may be) to the Borrower and the Lenders.
“Disclosed Litigation” has the meaning specified in Section 4.01(f).
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Administrative Agent, or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.
“Domestic Subsidiary” means any Subsidiary a majority of the business of which
is conducted within the United States of America, or a majority of the
properties and assets of which are located within the United States of America,
except (i) any Subsidiary substantially all of the assets of which consist of
the securities of Subsidiaries which are not Domestic Subsidiaries, (ii) any
Subsidiary which is an FSC as defined in Section 922 of the Code and (iii) any
Subsidiary for any period during which an election under Section 936 of the Code
applies to such Subsidiary.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent





--------------------------------------------------------------------------------

10


of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Action” means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
investigation, proceeding, consent order or consent agreement relating in any
way to any Environmental Law or Hazardous Materials or arising from alleged
injury or threat of injury to the environment including, without limitation,
(a) by any governmental or regulatory authority for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to the environment or Hazardous
Materials and applicable to the Borrower or its Subsidiaries or any property
owned or operated by the Borrower or its Subsidiaries under the laws of the
jurisdiction where the Borrower or such Subsidiary or property is located.
“Equivalent” in Dollars of Euros on any date means the equivalent in Dollars of
Euros determined by using the quoted spot rate at which the Administrative
Agent’s principal office in London offers to exchange Dollars for Euros in
London at approximately 4:00 P.M. (London time) (unless otherwise indicated by
the terms of this Agreement) on such date as is required pursuant to the terms
of this Agreement, and the “Equivalent” in Euros of Dollars means the equivalent
in Euros of Dollars determined by using the quoted spot rate at which the
Administrative Agent’s principal office in London offers to exchange Euros for
Dollars in London at approximately 4:00 P.M. (London time) (unless otherwise
indicated by the terms of this Agreement) on such date as is required pursuant
to the terms of this Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.





--------------------------------------------------------------------------------

11


“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Code.
“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (c)
the cessation of operations at a facility of the Borrower or any of its ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (d) the
withdrawal by the Borrower or any of its ERISA Affiliates from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (e) the failure by the Borrower or any
of its ERISA Affiliates to make a payment to a Plan if the conditions for
imposition of a lien under Section 302(k) of ERISA are satisfied; (f) a
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); or (g) the institution by the PBGC of proceedings to
terminate a Plan, pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that could constitute
grounds for the termination of, or the appointment of a trustee to administer, a
Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“EURIBO Rate” means, for each Interest Period for each Eurocurrency Rate Advance
comprising part of the same Borrowing denominated in Euros, the euro interbank
offered rate administered by the European Money Markets Institute (or any other
person which takes over the administration of that rate) for such Interest
Period displayed (before any correction, recalculation or republication by the
administrator) on the applicable Bloomberg screen (or any successor to or
substitute for Bloomberg, providing rate quotations comparable to those
currently provided by Bloomberg, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates for the
offering of deposits in Euro) as of 11:00 A.M. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period; provided that, if the EURIBO Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.
“Euro” and the “€”sign each mean the single currency unit of the member States
of the European Union that adopt or have adopted the Euro as their lawful
currency in accordance with legislation of the European Union relating to
Economic and Monetary Union.
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Administrative Agent, or such other office of
such Lender as such Lender





--------------------------------------------------------------------------------

12


may from time to time specify to the Borrower and the Administrative Agent.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means, for any Interest Period (a) for each Eurocurrency
Rate Advance constituting part of the same Borrowing denominated in Dollars, the
Eurodollar Rate; and (b) for each Eurocurrency Rate Advance constituting part of
the same Borrowing denominated in Euros, the EURIBO Rate.
“Eurocurrency Rate Advance” means an Advance denominated in Dollars or Euros
that bears interest as provided in Section 2.06(b).
“Eurocurrency Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurocurrency Rate Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.
“Eurodollar Rate” means, for each Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing denominated in Dollars, an
interest rate per annum (rounded upward to the nearest whole multiple of 1/100
of 1% per annum) appearing on the applicable Bloomberg screen as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, that if the Eurodollar
Rate is less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Events of Default” has the meaning specified in Section 6.01.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into pursuant thereto.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day on such transactions received by





--------------------------------------------------------------------------------

13


the Administrative Agent from three Federal funds brokers of recognized standing
selected by it; provided, that if the Federal Funds Rate is less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Guaranty” has the meaning specified in Section 8.06(b).
“Hazardous Materials” means petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials, radon
gas and any other chemicals, materials or substances designated, classified or
regulated as being “hazardous” or “toxic,” or words of similar import, under any
federal, state, local or foreign statute, law, ordinance, rule, regulation,
code, order, judgment, decree or agency interpretation, policy or guidance and
applicable to the Borrower or its Subsidiaries or any property owned or operated
by the Borrower or its Subsidiaries under the laws of the jurisdiction where the
Borrower or such Subsidiary or property is located.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Interest Period” means, for each Advance (other than a Base Rate Advance)
comprising part of the same Borrowing, the period commencing on the date of such
Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below. The duration of each such Interest Period
shall be 1, 2 (applicable only for Eurodollar Rate Borrowings), 3 or 6 months as
the Borrower may select by notice received by the Administrative Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period; provided, however, that:
(i)the Borrower may not select any Interest Period which ends after the
Termination Date or, if the Borrower shall have delivered a notice of Term Loan
Election prior to such selection, that ends after the Maturity Date;
(ii)Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;
(iii)whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, in the case of
any Interest Period for a Eurocurrency Rate Advance, that if such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and
(iv)whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the





--------------------------------------------------------------------------------

14


calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.


“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a Bail-In Action or a bankruptcy, insolvency,
liquidation or similar proceeding or reorganization, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its Parent Company, or such Lender or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment.
“Lenders” means the Banks listed on the signature pages hereof and each assignee
that shall become a party hereto pursuant to Section 8.07.
“Lien” means any mortgage, lien, pledge, security interest, encumbrance or
charge of any kind, any conditional sale or other title retention agreement or
any lease in the nature thereof, provided that the term “Lien” shall not include
any lease involved in a Sale and Leaseback Transaction.
“Major Domestic Manufacturing Property” means any Principal Domestic
Manufacturing Property the net depreciated book value of which on the date as of
which the determination is made exceeds 3% of Consolidated Net Tangible Assets.
“Markit” means IHS Markit, Ltd. or any successor thereto.
“Markit Data” has the meaning specified in Section 2.19(a).
“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Borrower and its
Consolidated Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on the ability of the
Borrower to perform its obligations under this Agreement, the Notes or any
Guaranty.
“Maturity Date” means the earlier of (a) the date selected by the Borrower in
any notice of Term Loan Election, but not later than the first anniversary of
the Termination Date and (b) the date of termination in whole of the aggregate
Commitments pursuant to Section 6.01.
“Moody’s” means Moody’s Investors Service, Inc. or any successor to its business
of rating long-term debt.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any of its ERISA Affiliates is
making or accruing an





--------------------------------------------------------------------------------

15


obligation to make contributions, or has within any of the preceding three plan
years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any of its ERISA Affiliates and at least one Person other than the Borrower and
its ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any of its ERISA Affiliates could have liability under Section 4064
or 4069 of ERISA in the event such plan has been or were to be terminated.
“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares (or equivalent evidence
of beneficial and economic ownership) of such Lender.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Principal Domestic Manufacturing Property” means any building, structure or
facility (including the land on which it is located and the improvements and
fixtures constituting a part thereof) used primarily for manufacturing or
processing which is owned or leased by the Borrower or any of its Subsidiaries,
is located in the United States of America and the net depreciated book value of
which on the date as of which the determination is made exceeds 1% of
Consolidated Net Tangible Assets, except any such building, structure or
facility which the Board of Directors of the Borrower by resolution declares is
not of material importance to the total business conducted by the Borrower and
its Subsidiaries as an entirety.
“Principal Domestic Subsidiary” means (i) each Subsidiary which owns or leases a
Principal Domestic Manufacturing Property, (ii) each Domestic Subsidiary the
consolidated net worth of which exceeds 3% of Consolidated Net Tangible Assets
(as set forth in the most recent financial statements referred to in
Section 4.01(e) or delivered pursuant to Section





--------------------------------------------------------------------------------

16


5.01(e)(i) or (ii)), and (iii) each Domestic Subsidiary of each Subsidiary
referred to in the foregoing clause (i) or (ii) except any such Subsidiary the
accounts receivable and inventories of which have an aggregate net book value of
less than $5,000,000.
“Protesting Lender” has the meaning specified in Section 8.06(b).
“Reference Rate” means (a) Eurodollar Rate or (b) EURIBO Rate, as applicable.
“Register” has the meaning specified in Section 8.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Lenders” means at any time Lenders holding more than 50% of the then
aggregate unpaid principal amount of the Advances held by Lenders, or, if no
such principal amount is then outstanding, Lenders having more than 50% of the
Commitments; provided that the Advances and Commitments of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.
“Restricted Property” means and includes (i) all Principal Domestic
Manufacturing Properties, (ii) all Securities issued by all Principal Domestic
Subsidiaries, and (iii) all inventories and accounts receivable of the Borrower
and its Principal Domestic Subsidiaries.
“S&P” means S&P Global Ratings, or any successor to its business of rating
long-term debt.
“Sale and Leaseback Transaction” means any arrangement directly or indirectly
providing for the leasing by the Borrower or any Principal Domestic Subsidiary
for a period in excess of three years of any Principal Domestic Manufacturing
Property which was sold or transferred by the Borrower or any Principal Domestic
Subsidiary more than 120 days after the acquisition thereof or the completion of
construction thereof, except any such arrangement solely between the Borrower
and a Principal Domestic Subsidiary or solely between Principal Domestic
Subsidiaries.
“Sanctioned Country” means, at any time, a country, territory or region which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom, (b)
any Person operating, organized or resident in a Sanctioned Country, or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).





--------------------------------------------------------------------------------

17


“Sanctions” means, with respect to any Person, economic or financial sanctions
or trade embargoes imposed, administered or enforced from time to time by (a)
the U.S. government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom, to
the extent applicable to such Person.
“SEC Reports” means (i) the Annual Report of the Borrower on form 10-K for the
year ended December 31, 2018 filed with the Securities and Exchange Commission,
(ii) the Borrower’s Quarterly Reports on Form 10-Q for the quarters ended March
31, 2019 and June 30, 2019 filed with the Securities and Exchange Commission,
and (iii) the Borrower’s current Reports on Form 8-K filed with the Securities
and Exchange Commission prior to the date hereof.
“Securities” of any corporation means and includes (i) all capital stock of all
classes of and all other equity interests in such corporation and all rights,
options or warrants to acquire the same, and (ii) all promissory notes,
debentures, bonds and other evidences of Debt of such corporation.
“Senior Funded Debt” of any Person means, as of the date of determination
thereof, all Debt of such Person which (i) matures by its terms more than one
year after the date as of which such determination is made (including any such
Debt which is renewable or extendable, or in effect renewable or extendable
through the operation of a revolving credit agreement or other similar
agreement, at the option of such Person for a period or periods ending more than
one year after the date as of which such determination is made), and (ii) is
not, by the terms of any instrument or instruments evidencing or securing such
Debt or pursuant to which such Debt is outstanding, expressly subordinated in
right of payment to any other Debt of such Person.
“Significant Subsidiary” means a Subsidiary of the Borrower that is a
“significant subsidiary” as defined in Rule 1.02(w) of Regulation S-X of the
Securities and Exchange Commission, determined based upon the Borrower’s most
recent consolidated financial statements for the most recently completed fiscal
year as set forth in the Borrower’s Annual Report on form 10-K (or 10-K-A) filed
with the Securities and Exchange Commission.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any of its ERISA Affiliates and no Person other than the Borrower and its ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
of its ERISA Affiliates could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Subsidiary” means any corporation of which more than 50% of the outstanding
capital stock having ordinary voting power to elect a majority of the Board of
Directors of such corporation (irrespective of whether or not at the time
capital stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any





--------------------------------------------------------------------------------

18


contingency) is at the time directly or indirectly owned by the Borrower, by the
Borrower and one or more other Subsidiaries, or by one or more other
Subsidiaries.
“Term Loan Conversion Date” means, if the Term Loan Election has been made, the
Termination Date on which all Advances outstanding on such date are converted
into a term loan pursuant to Section 2.05.
“Term Loan Election” has the meaning specified in Section 2.05.
“Termination Date” means the earlier of (a) August 21, 2020 and (b) the date of
termination in whole of the Commitments pursuant to Section 2.04 or 6.01.
“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.


SECTION 1.03 Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with generally accepted accounting principles, as in effect from time to time.


SECTION 1.04. Divisions Any reference herein to a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES


SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances in Dollars and/or Euros to
the Borrower or Borrowing Subsidiary from time to time on any Business Day
during the period from the date hereof until the Termination Date in an
aggregate amount (based in respect of any Advances to be denominated in Euros by
reference to the Equivalent thereof in Dollars determined on the date of
delivery of the applicable Notice of Borrowing) not to exceed at any time
outstanding the Dollar amount set opposite such Lender’s





--------------------------------------------------------------------------------

19


name on Schedule I hereto or, if such Lender has entered into any Assignment and
Assumption, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 8.07(c), as such amount may be reduced
pursuant to Section 2.04 (such Lender’s “Commitment”). Each Borrowing shall be
in an aggregate amount not less than the Borrowing Minimum or an integral
multiple of the Borrowing Multiple in excess thereof (unless the aggregate
amount of the unused Commitments is less than the Borrowing Minimum, in which
case such Borrowing shall be equal to the aggregate amount of the unused
Commitments) and shall consist of Advances of the same Type and in the same
currency and having the same Interest Period made on the same day by the Lenders
ratably according to their respective Commitments. Within the limits of each
Lender’s Commitment, the Borrower may from time to time borrow, prepay pursuant
to Section 2.09 and reborrow under this Section 2.01.


SECTION 2.02. Making the Advances (a) Each Borrowing shall be made on notice
given by the Borrower or a Borrowing Subsidiary, as the case may be, and
received by the Administrative Agent, which shall give prompt notice thereof to
each Lender by facsimile, not later than (x) 11:00 A.M. (New York City time) on
the third Business Day prior to the date of the proposed Borrowing in the case
of Eurocurrency Rate Advances denominated in Dollars, (y) 4:00 P.M. (London
time) on the third Business Day prior to the date of the proposed Borrower in
the case of Eurocurrency Rate Advances denominated in Euros, or (z) 11:00 A.M.
(New York City time) on the same Business Day in the case of Base Rate Advances.
Each such notice of a Borrowing (a “Notice of Borrowing”) shall be given by
facsimile, confirmed immediately by hand or by mail, in substantially the form
of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing comprised of
Eurocurrency Rate Advances, the currency and the Interest Period for each such
Advance. Upon fulfillment of the applicable conditions set forth in Article III,
each Lender shall, before 12:00 noon (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the applicable Administrative Agent’s Account, in
immediately available funds, such Lender’s ratable portion of such Borrowing.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will promptly make such funds available to the Borrower at the Administrative
Agent’s address referred to in Section 8.02.


(b)    Anything in subsection (a) above to the contrary notwithstanding:


(i)if any Lender shall, at least one Business Day before the date of any
requested Borrowing, notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other governmental authority asserts that
it is unlawful, for such Lender or its Eurocurrency Lending Office to perform
its obligations hereunder to make Eurocurrency Rate Advances or to fund or
maintain Eurocurrency Rate Advances in the applicable currency hereunder, the
Administrative Agent shall immediately notify the Borrower and each other Lender
and the right of the Borrower and any Borrowing Subsidiary to select
Eurocurrency Rate Advances in such currency for the portion of such Borrowing
advanced by the Lender which has provided the notice described above or the
portion of any subsequent Borrowing advanced by such Lender shall be suspended





--------------------------------------------------------------------------------

20


until such Lender shall notify the Administrative Agent and the Administrative
Agent will notify the Borrower that the circumstances causing such suspension no
longer exist and (x) if the affected Advance is denominated in Dollars, such
Advance shall be a Base Rate Advance and (y) if the affected Advance is
denominated in Euros, such Advance shall be a Base Rate Advance in the amount
equal to an Equivalent amount of Dollars;


(ii)if the Eurodollar Rate or the EURIBO Rate does not appear Bloomberg or on
another nationally recognized service selected by the Administrative Agent for
any Eurocurrency Rate Advances comprising any requested Borrowing, the
Administrative Agent shall immediately notify each Lender and the Borrower and
the right of the Borrower and any Borrowing Subsidiary to select Eurocurrency
Rate Advances for such Borrowing or any subsequent Borrowing shall be suspended
until the Administrative Agent shall notify the Lenders and the Borrower that
the circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing denominated in Dollars shall be a Base Rate Advance
and each Advance comprising such Borrowing denominated in Euros shall be a Base
Rate Advance in the amount equal to an Equivalent amount of Dollars; and


(iii)if the Required Lenders shall, at least one Business Day before the date of
any requested Borrowing, notify the Administrative Agent that the Eurocurrency
Rate for Eurocurrency Rate Advances comprising such Borrowing will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurocurrency Rate Advances for such Borrowing, the
Administrative Agent shall immediately notify the Borrower and each other Lender
and the right of the Borrower and any Borrowing Subsidiary to select
Eurocurrency Rate Advances for such Borrowing or any subsequent Borrowing shall
be suspended, and each Advance comprising such Borrowing denominated in Dollars
shall be a Base Rate Advance and each Advance comprising such Borrowing
denominated in Euros shall be a Base Rate Advance in the amount equal to an
Equivalent amount of Dollars. The Lenders will review regularly the
circumstances causing such suspension, and as soon as such circumstances no
longer exist the Required Lenders will notify the Administrative Agent and the
Administrative Agent will notify the Borrower that such suspension is
terminated.


(c)    Each Notice of Borrowing shall be irrevocable and binding on the Borrower
or Borrowing Subsidiary, as the case may be. In the case of any Borrowing that
the related Notice of Borrowing specifies is to be comprised of Eurocurrency
Rate Advances, the Borrower or Borrowing Subsidiary, as the case may be, shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding in any event
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Advance to be made by such Lender as part of such Borrowing when
such Advance, as a result of such failure, is not made on such date.


(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing comprised of Eurocurrency Rate Advances, and
prior to 11:30 A.M. (New York City time) on the date of any Borrowing comprised
of Base Rate Advances, that such





--------------------------------------------------------------------------------

21


Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to Advances comprising such Borrowing and (ii) in the case of such Lender,
(A) the Federal Funds Rate in the case of Advances denominated in Dollars or (B)
the cost of funds incurred by the Administrative Agent in respect of such amount
in the case of Advances denominated in Euros. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement.


(e)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.


SECTION 2.03. Commitment Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee on the
average daily amount of such Lender’s unused Commitment, accruing from the date
on which this Agreement becomes fully executed in the case of each Bank and from
the effective date specified in the Assumption Agreement or the Assignment and
Assumption pursuant to which it became a Lender in the case of each other Lender
until the Termination Date, payable on the last day of each March, June,
September and December during the term of such Lender’s Commitment, commencing
September 30, 2019, and on the Termination Date, at the rate of 0.02% per annum.
(b) Administrative Agent’s Fees. The Borrower shall pay to the Administrative
Agent for its own account such fees as may from time to time be agreed between
the Borrower and the Administrative Agent.
SECTION 2.04. Reduction of the Commitments. The Borrower shall have the right,
upon at least three Business Days’ notice to the Administrative Agent, to
terminate in whole all of the Commitments or reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that the
aggregate amount of the Commitments of the Lenders shall not be reduced to an
amount which is less than the aggregate principal amount of the Advances then
outstanding, and provided further that each partial reduction shall be in the
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof.
SECTION 2.05. Repayment of Advances. Subject to the next succeeding sentence,
the Borrower or Borrowing Subsidiary, as the case may be, shall repay to the
Administrative Agent for the ratable account of each Lender on the Termination
Date the unpaid principal amount of each Advance made
to the Borrower or Borrowing Subsidiary. The Borrower may, upon notice to the
Administrative Agent not later than 15 days prior to the Termination Date, elect
(the “Term Loan Election”) to convert all of the Advances outstanding on the
Termination Date into a term loan which the Borrower shall repay to the
Administrative Agent for the ratable account of each Lender on the Maturity
Date; provided that the Term Loan Election may not be exercised unless the
conditions set forth in Section 3.03 are satisfied on the date of notice of the
Term Loan Election and on the Term Loan Conversion Date. All Advances converted
into a term loan pursuant to this Section 2.05 shall continue to constitute
Advances except that the Borrower may not reborrow pursuant to Section 2.01
after all or any portion of such Advances have been prepaid pursuant to Section
2.09.


SECTION 2.06. Interest on Advances. The Borrower or Borrowing Subsidiary, as the
case may be, shall pay interest on the unpaid principal amount of each Advance
made by each Lender to the Borrower or Borrowing Subsidiary, as the case may be,
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:


(a)Base Rate Advances. If such Advance is a Base Rate Advance, a rate per annum
equal at all times to the Base Rate in effect from time to time, payable
quarterly on the last day of each March, June, September, and December during
such period and on the date such Base Rate Advance shall be paid in full;
provided that any amount of principal which is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest, from the
date on which such amount is due until such amount is paid in full, payable on
demand, at a rate per annum equal at all times to 1% per annum above the Base
Rate in effect from time to time.


(b)Eurocurrency Rate Advances. If such Advance is a Eurocurrency Rate Advance, a
rate per annum equal during the Interest Period for such Advance to the sum of
the Eurocurrency Rate for such Interest Period plus the per annum rate equal
from time to time to the Credit Default Swap Spread, payable on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day which occurs during such Interest Period every three
months from the first day of such Interest Period;


provided that any amount of principal which is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest, from the
date on which such amount is due until such amount is paid in full, payable on
demand, at a rate per annum equal to (x) until the end of the then current
Interest Period, 1% per annum above the rate per annum required to be paid on
such Advance immediately prior to the date on which such amount became due, and
(y) thereafter, 1% per annum above the Base Rate in effect from time to time.
SECTION 2.07. Additional Interest on Eurocurrency Rate Advances. The Borrower or
Borrowing Subsidiary, as the case may be, shall pay to each Lender, so long as
such Lender shall be required under regulations of the Board of Governors of the
Federal Reserve System to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurocurrency Rate Advance of such Lender
to the Borrower or Borrowing Subsidiary, as the case may be, from the date of
such Advance until such principal amount is paid in full,
at an interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurocurrency Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurocurrency Rate by a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest shall be determined by such Lender and the
Borrower or Borrowing Subsidiary, as the case may be, shall be notified of such
additional interest.


SECTION 2.08. Interest Rate Determination. (a) The Administrative Agent shall
give prompt notice to the Borrower or Borrowing Subsidiary and the Lenders of
the applicable interest rate determined by the Administrative Agent for purposes
of Section 2.06.


(b) Notwithstanding anything to the contrary in this Agreement, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) and notifies the Borrower and the Lenders of such determination,
or the Required Lenders notify the Administrative Agent (with a copy to the
Borrower) that the Required Lenders have determined, that:


(i)adequate and reasonable means do not exist for ascertaining the applicable
Reference Rate for any requested Interest Period, including, without limitation,
because such Reference Rate is not available or published on a current basis and
such circumstances are unlikely to be temporary; or


(ii)the supervisor for the administrator of a Reference Rate or a governmental
authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which such Reference Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”),


then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace such Reference Rate with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein) that has been broadly accepted by the
syndicated loan market in the United States in lieu of such Reference Rate (any
such proposed rate, a “Reference Rate Successor Rate”), together with any
proposed Reference Rate Successor Rate Conforming Changes (as defined below)
and, notwithstanding anything to the contrary in Section 8.01, any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment (in form and substance mutually agreed between the Administrative
Agent and the Borrower) to all Lenders unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. 
If no Reference Rate Successor Rate has been determined, the circumstances under
clause (i) above exist and the Scheduled Unavailability Date has occurred, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Advances shall be suspended (to the extent of the affected Eurocurrency Rate
Advances or Interest Periods).  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Advances (to the extent of the affected Eurocurrency Rate
Advances
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Advances in the amount
specified therein (or the Equivalent thereof in Dollars in respect of any
requested Borrowing denominated in Euros).
“Reference Rate Successor Rate Conforming Changes” means, with respect to any
proposed Reference Rate Successor Rate, any conforming changes to the definition
of Base Rate, Interest Period, timing and frequency of determining rates and
making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent and mutually agreed
by the Borrower, to reflect the adoption of such Reference Rate Successor Rate
and to permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such Reference Rate Successor Rate exists, in such other manner of
administration as the Administrative Agent determines with the consent of the
Borrower).
SECTION 2.09. Prepayments of Advances. (a) Optional. The Borrower or Borrowing
Subsidiary, as the case may be, may, upon notice to the Administrative Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given, the Borrower or Borrowing Subsidiary, as the case may
be, shall, prepay the outstanding principal amounts of the Advances comprising
part of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid, and the
losses, costs and expenses, if any, payable pursuant to Section 8.04(c). Such
notice shall be received by the Administrative Agent not later than 11:00 A.M.
(New York City time), on the third Business Day prior to the date of the
proposed prepayment in the case of Eurocurrency Rate Advances, or on the
Business Day prior to such date in the case of Base Rate Advances. Each partial
prepayment of Base Rate Advances shall be in an aggregate principal amount not
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
and any partial prepayment of any Eurocurrency Rate Advances shall be in an
aggregate amount not less than the Borrowing Minimum or an integral multiple of
the Borrowing Multiple in excess thereof, and not leave outstanding less than
the Borrowing Minimum aggregate principal amount of such Advances comprising
part of any Borrowing.


(b)    Mandatory. (i) If, on any date, the Administrative Agent notifies the
Borrower in writing in accordance with clause (iii) below that, as of the most
recent valuation date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars then outstanding plus (B) the Equivalent in
Dollars (determined on the third Business Day prior to such valuation date) of
the aggregate principal amount of all Advances denominated in Euros then
outstanding exceeds 105% of the aggregate Commitments on such date, the Borrower
shall, as soon as practicable and in any event within five Business Days after
receipt of such notice, prepay the outstanding principal amount of any Advances
in an aggregate amount sufficient to reduce such sum to an amount not to exceed
100% of the aggregate Commitments on such date, together with any interest
accrued to the date of such prepayment on the aggregate principal amount of
Advances prepaid. The Administrative Agent shall give prompt notice of any
prepayment required under
this Section 2.10(b) to the Borrower in accordance with clause (iii) below and
the Lenders.
(ii)    Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period, any
additional amounts which the applicable Borrower shall be obligated to reimburse
to the Lenders in respect thereof pursuant to Section 8.04(c).
(iii)    The Administrative Agent shall calculate on (A) the date of each Notice
of Borrowing, (B) the first day of an Interest Period for any Advance
denominated in Euros, (C) if no revaluation shall have occurred during any
calendar quarter, on the last day of such calendar quarter and (D) if an Event
of Default is continuing, at such times as may be determined in the reasonable
discretion of the Administrative Agent, the sum of (x) the aggregate principal
amount of all Advances denominated in Dollars plus (y) the Equivalent in Dollars
(determined on the third Business Day prior to the date such calculation is
required under this clause (iii)) of the aggregate principal amount of all
Eurocurrency Rate Advances denominated in Euros and shall give prompt written
notice of any prepayment required under this Section 2.09(b) to the Borrower and
the Lenders.
SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change (other than any change by way of imposition or increase of
reserve requirements, in the case of Eurocurrency Rate Advances, included in the
Eurocurrency Rate Reserve Percentage) in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the costs to any Lender of agreeing to make or
making, funding or maintaining Eurocurrency Rate Advances, then the Borrower
shall from time to time, upon demand by such Lender (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased costs for a period beginning not more than 90 days prior to such
demand. A certificate as to the amount of such increased cost submitted to the
Borrower and the Administrative Agent by such Lender, setting forth in
reasonable detail the calculation of the increased costs, shall be conclusive
and binding for all purposes, absent manifest error.


(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender which decreases such Lender’s return on its
capital (after taking into account any changes in the Eurocurrency Rate and
Eurocurrency Rate Reserve Percentage and taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity) and that the amount of such capital or liquidity
is increased by or based upon the existence of such Lender’s commitment to lend
hereunder and other commitments of this type, then, upon demand by such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall
immediately pay to the Administrative Agent for the account of such Lender, from
time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend hereunder, such compensation
to cover a period beginning not more than 90 days prior to such demand. A
certificate as to such amounts submitted to the Borrower and the Administrative
Agent by such Lender, setting forth in reasonable detail the calculation of the
amount required to be paid hereunder, shall be conclusive and binding for all
purposes, absent manifest error; provided, that a Lender shall not be entitled
to submit a claim for compensation pursuant to this clause (b) unless the making
of such claim is consistent with its general practices under similar
circumstances in respect of similarly situated borrowers with credit agreements
entitling it to make such claims.


(c) For the avoidance of doubt and notwithstanding anything herein to the
contrary, for the purposes of this Section 2.10, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority ) or the United States or foreign regulatory
authorities (whether or not having the force of law), in case for this clause
(y) pursuant to Basel III, shall in each case be deemed to be a change in law
regardless of the date enacted, adopted, issued, promulgated or implemented.


SECTION 2.11. Payments and Computations.. (a) The Borrower or Borrowing
Subsidiary, as the case may be, shall make each payment hereunder and under any
Notes, except with respect to principal or, interest on, and other amounts
relating to, Advances denominated in Euros, not later than 11:00 A.M. (New York
City time) on the day when due in Dollars to the Administrative Agent at the
applicable Administrative Agent’s Account in immediately available funds,
without setoff or counterclaim. The Borrower shall make each payment hereunder
and under any Notes with respect to principal or, interest on, and other amounts
relating to, Advances denominated in Euros, not later than 9:00 A.M. (New York
City time) on the day when due in Euros to the Administrative Agent at the
applicable Administrative Agent’s Account in immediately available funds,
without setoff or counterclaim. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or commitment fees ratably (other than amounts payable
pursuant to Section 2.07, 2.10, 2.12, 2.13 or 8.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied according
to the terms of this Agreement. Upon its acceptance of an Assignment and
Assumption and recording of the information contained therein in the Register
pursuant to Section 8.07(c), from and after the effective date specified in such
Assignment and Assumption, the Administrative Agent shall make all payments
hereunder and under any Notes in respect of the interest assigned thereby to the
Lender’s assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.


(b) Each of the Borrower and any Borrowing Subsidiary hereby authorizes each
Lender, if and to the extent payment owed to such Lender is not made when due
hereunder or under any Note held
by such Lender, to charge from time to time against any or all of the Borrower’s
or such Borrowing Subsidiary’s, as the case may be, accounts with such Lender
any amount so due.


(c) All computations of interest based on clause (a) of the definition of “Base
Rate” shall be made by the Administrative Agent on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on clause
(b) or (c) of the definition of “Base Rate”, the Eurocurrency Rate or the
Federal Funds Rate and of commitment fees shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.
(d) Whenever any payment hereunder or under any Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.


(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrower shall not have so
made such payment in full to the Administrative Agent, each Lender shall repay
to the Administrative Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at (A) the Federal Funds Rate in the case of Advances
denominated in Dollars or (B) the cost of funds incurred by the Administrative
Agent in respect of such amount in the case of Advances denominated in Euros.


(f)    To the extent that the Administrative Agent receives funds for
application to the amounts owing by the Borrower under or in respect of this
Agreement or any Note in currencies other than the currency or currencies
required to enable the Administrative Agent to distribute funds to the Lenders
in accordance with the terms of this Section 2.11, the Administrative Agent
shall be entitled to convert or exchange such funds into Dollars or into Euros
or from Dollars to Euros or from Euros to Dollars (which shall not be less than
the Equivalent amount thereof), as the case may be, to the extent necessary to
enable the Administrative Agent to distribute such funds in accordance with the
terms of this Section 2.11; provided that the Borrower and each of the Lenders
hereby agree that the Administrative Agent shall not be liable or responsible
for any loss, cost or expense suffered by the Borrower or such Lender as a
result of any conversion or exchange of currencies affected pursuant to this
Section 2.11(f) or as a result of the failure of the
Administrative Agent to effect any such conversion or exchange; and provided
further that the Borrower agrees to indemnify the Administrative Agent and each
Lender, and hold the Administrative Agent and each Lender harmless, for any and
all losses, costs and expenses incurred by the Administrative Agent or any
Lender for any conversion or exchange of currencies (or the failure to convert
or exchange any currencies) in accordance with this Section 2.11(f).
SECTION 2.12. Taxes. (a) Subject to subsection (f) below, any and all payments
hereunder or under any Notes shall be made, in accordance with Section 2.11,
(i) if made by the Borrower, free and clear of and without deduction for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings of the United States of America or any state thereof or political
subdivision of any of them or any other jurisdiction from or through which the
Borrower elects to make such payment, and all liabilities with respect thereto,
and (ii) if made by a Borrowing Subsidiary, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings of any jurisdiction within which it is organized or does
business or is managed or controlled or has its head or principal office or from
or through which such Borrowing Subsidiary elects to make such payment, and all
liabilities with respect thereto, excluding (A) in the case of each Lender and
the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by any jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or, as to the United
States of America or any state thereof or any political subdivision of any of
them, is doing business or any political subdivision thereof and by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (B) in the case of each Lender and the Administrative
Agent, any income tax or franchise tax imposed on it by a jurisdiction (except
the United States of America or any state thereof or any political subdivision
of any of them) as a result of a connection between such jurisdiction and such
Lender or the Administrative Agent (as the case may be) (other than as a result
of such Lender’s or the Administrative Agent’s having entered into this
Agreement, performing hereunder or enforcing this Agreement), (C) any payment of
tax which the Borrower is obliged to make pursuant to Section 159 of the Income
and Corporation Taxes Act 1970 of the United Kingdom (or any re-enactment or
replacement thereof) on behalf of a Lender which is resident for tax purposes in
the United Kingdom but is not recognized as a bank by H.M. Inland Revenue, (D)
Other Taxes as defined in subsection (b) below and (E) any United States
withholding tax imposed under FATCA (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If any Person shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any Note to any
Lender or the Administrative Agent, (i) the sum payable shall be increased by
the Borrower or applicable Borrowing Subsidiary as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.12) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower or such
Borrowing Subsidiary shall make such deductions and (iii) the Borrower or such
Borrowing Subsidiary shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
(b) In addition, the Borrower or the Borrowing Subsidiary shall pay any present
or future stamp or documentary taxes or any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Notes or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any Notes (hereinafter referred to
as “Other Taxes”). Each Bank and the Administrative Agent represents that at the
date of this Agreement it is not aware of any Other Taxes applicable to it. Each
Lender and the Administrative Agent agrees to notify the Borrower or such
Borrowing Subsidiary on becoming aware of the imposition of any such Other
Taxes.


(c) The Borrower or the Borrowing Subsidiary will indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.12) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses not attributable to acts or omissions of any
party other than the Borrower or such Borrowing Subsidiary) arising therefrom or
with respect thereto. This indemnification shall be paid within 30 days from the
date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor.


(d) As soon as practicable after the date of any payment of Taxes (other than
Taxes of the United States of America or any state thereof or political
subdivision of any of them), the Borrower or the Borrowing Subsidiary will
furnish to the Administrative Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing payment thereof (if any
such receipt is reasonably available), other evidence of such payment or, if
neither a receipt nor other evidence is available, a statement by the Borrower
or such Borrowing Subsidiary confirming payment thereof.


(e) (i) Each Lender and the Administrative Agent will, from time to time as
requested by the Borrower or the Borrowing Subsidiary in writing, provide the
Borrower or the Borrowing Subsidiary with any applicable forms, completed and
signed, that may be required by the tax authority of a jurisdiction in order to
certify such Lender’s or the Administrative Agent’s exemption from or applicable
reduction in any applicable Taxes of such jurisdiction with respect to any and
all payments that are subject to such an exemption or reduction to be made to
such Lender or the Administrative Agent hereunder and under any Notes, if the
Lender or the Administrative Agent is entitled to such an exemption or
reduction.
(ii)    If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower, at the time or times prescribed by law and at such time or times
reasonably requested in writing by the Borrower, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested in writing by the
Borrower as may be necessary for the Borrower to comply with its obligations
under FATCA, to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. For purposes of this Section 2.12(e)(ii) FATCA shall include
amendments made to FATCA after the date of this Agreement.
(f) Notwithstanding anything contained herein to the contrary, the Borrower or
the Borrowing Subsidiary shall not be required to pay any additional amounts
pursuant to this Section on account of any Taxes of, or imposed by, the United
States, to any Lender or the Administrative Agent (as the case
may be) which is not entitled on the date on which it signed this Agreement (or,
in the case of an assignee of a Lender, on the date on which the assignment to
it became effective), to submit Form W-8BEN or Form W-8ECI or a certification
that it is a corporation or other entity organized in or under the laws of the
United States or a state thereof, so as to establish a complete exemption from
such Taxes with respect to all payments hereunder and under any Notes. For any
period with respect to which a Lender has failed to provide the Borrower or the
Administrative Agent with the appropriate form or certificate pursuant to
Section 2.12(f) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form or certificate
originally was required to be provided), or with respect to which any
representation or certification on any such form or certificate is, or proves to
be, materially incorrect, false or misleading when so made, such Lender shall
not be entitled to receive additional amounts or indemnification under this
Section 2.12 with respect to Taxes imposed by the United States and such Lender
shall indemnify and reimburse the Borrower for any Taxes or Other Taxes which
were required to be withheld but which were not withheld as a result of such
Lender’s failure to provide the appropriate form or certificate of such Lender’s
materially incorrect, false or misleading representations or certifications and
for which the Borrower or such Borrowing Subsidiary subsequently is required to
account, and does account, to the United States tax authorities; provided that
if a Lender which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps (at such Lender’s
cost and expense) as such Lender shall reasonably request to assist such Lender
to recover such Taxes.


(g) At the request of Borrower or a Borrowing Subsidiary, any Lender claiming
any additional amounts payable pursuant to this Section 2.12 shall use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office if the
making of such a change would avoid the need for, or reduce the amount of, any
such additional amounts which may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
The Borrower or such Borrowing Subsidiary shall reimburse such Lender for the
Borrower’s or such Borrowing Subsidiary’s equitable share of such Lender’s
reasonable expenses incurred in connection with such change or in considering
such a change.


(h) In the event that the Borrower makes an additional payment under Section
2.12(a) or 2.12(c) for the account of any Lender and such Lender, in its sole
good faith opinion, determines that is has finally and irrevocably received a
refund of any tax paid or payable by it in respect of or calculated with
reference to the deduction or withholding giving rise to such additional
payment, such Lender shall, to the extent that it determines that it can do so
without prejudice to the retention of the amount of such refund, pay to the
Borrower such amount as such Lender shall, in its sole good faith opinion, have
determined is attributable to such deduction of withholding and will leave such
Lender (after such payment) in no worse position than it would have been had the
Borrower not been required to make such deduction or withholding. Nothing
contained herein shall (i) interfere with the right of a Lender to arrange its
tax affairs in whatever manner it thinks fit or (ii) oblige any Lender to claim
any refund or to disclose any information relating to its tax affairs or any
computations in respect thereof or (iii) require any Lender to take or refrain
from taking any action that would prejudice its ability to benefit from any
other refund to which it may be entitled.
(i) Without prejudice to the survival of any other agreement of the Borrower and
its Borrowing Subsidiaries hereunder, the agreements and obligations of the
Borrower and its Borrowing Subsidiaries contained in this Section 2.12 shall
survive the payment in full of principal and interest hereunder and under any
Notes, provided, however, that the Borrower or such Borrowing Subsidiary has
received timely notice of the assertion of any Taxes or Other Taxes in order for
it to contest such Taxes or Other Taxes to the extent permitted by law.


SECTION 2.13. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances (whether for principal, interest, fees
or otherwise) made by it (other than pursuant to Section 2.07, 2.10 or 2.12) in
excess of its ratable share of payments on account of the Advances obtained by
all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Advances made by them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them,
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and each such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each of the
Borrower and any Borrowing Subsidiary agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.13 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower or such Borrowing Subsidiary, as
the case may be, in the amount of such participation.


SECTION 2.14. [Reserved


SECTION 2.15. [Reserved]


SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Administrative Agent) to the effect that an Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender an Note
payable to the order of such Lender in a principal amount up to the Commitment
of such Lender.


(b)    The Register maintained by the Administrative Agent pursuant to Section
8.07(c) shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, the Type of Advances comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each
Assignment and Assumption delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Administrative Agent from the Borrower hereunder and each Lender’s share
thereof.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.
SECTION 2.17. Defaulting Lenders.. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, the
Administrative Agent shall deliver written notice to such effect upon obtaining
knowledge of such event to the Borrower and such Defaulting Lender, and the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(i)commitment fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.03 (and the Borrower shall not be required to pay
such fee that otherwise would have been required to have been paid to that
Defaulting Lender);


(ii)the Commitments of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders, as the case may be,
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 8.01); provided that such Defaulting
Lender shall continue to have voting rights with respect to (x) any amendment,
waiver or consent that would increase or extend such Defaulting Lender’s
commitment or postpone any scheduled date of payment of or reduce the principal
of, or interest on any Advances or fees owing to such Defaulting Lender (except
as set forth in clause (i) above), (y) any amendment, waiver or consent
modifying the terms of this proviso, or (z) any amendment, waiver or consent of
all Lenders or each affected Lender which affects such Defaulting Lender
differently than any other Lender or any other affected Lender, as the case may
be; and


(iii)any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.13) shall
be deemed to have satisfied such payment obligation owing to such Defaulting
Lender but, in lieu of being distributed to such Defaulting Lender, subject to
any applicable requirements of law, be applied (i) first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, to the funding of any Advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent and (iii) third, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction.


(b) If the Administrative Agent and the Borrower each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender or upon receipt by the Administrative Agent and the Borrower
of the confirmation referred to in clause (iv) of the definition of “Defaulting
Lender”, as applicable, then on such date such Lender shall purchase at par such
portion of the Advances of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Advances
ratably in accordance with its respective Commitment and such Lender shall cease
to be a Defaulting Lender.


SECTION 2.18 Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.10, (b) any Lender delivers a notice from a Lender as described
in Section 2.02(b)(i), (c) the Borrower is required to pay additional amounts to
the Administrative Agent, any Lender or any governmental authority for the
account of any Lender pursuant to Section 2.12 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3(a), (d) any Lender is a Defaulting Lender or a Protesting Lender
or (e) any Lender does not approve any consent, waiver or amendment that (x)
requires the approval of all affected Lenders in accordance with the terms of
Section 8.01 and (y) has been approved by the Required Lenders (a “Non-Approving
Lender”), then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 8.07 (other than any requirement
that such Lender being replaced consent or otherwise approve such assignment)),
all of its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:


(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 8.07;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 8.04(c) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 2.19. License Agreement and CDS Data. (a) The Administrative Agent
hereby notifies the Borrower and the Lenders that it has entered into a
licensing agreement (the “Licensing Agreement”) with Markit, pursuant to which
Markit will provide to the Administrative Agent for each Business Day a
composite end of day applicable credit default swap spread of the Borrower (the
“CDS Data”) that the Administrative Agent will use to determine the Credit
Default Swap Spread. The Administrative Agent hereby further notifies the
Borrower and the Lenders that, pursuant to the Licensing Agreement, (i) the CDS
Data will be provided by Markit on an “as is” basis, without express or implied
warranty as to accuracy, completeness, title, merchantability or fitness for a
particular purpose, (ii) Markit has no liability to the Administrative Agent for
any inaccuracies, errors or omissions in the CDS Data, except in the event of
its gross negligence, fraud or willful misconduct, (iii) the CDS Data, as
provided by Markit, constitutes confidential information (and each Lender agrees
to treat such information in confidence to the same extent and in the same
manner as such Bank is required to hold confidential information pursuant to
Section 8.13 hereof), (iv) the CDS Data, as provided by Markit, may be used by
the Administrative Agent, the Borrower and the Lenders solely for the purposes
of this Agreement and (v) Markit and the Administrative Agent, except in each
case in the event of its gross negligence, fraud or willful misconduct, shall
have no liability whatsoever to either the Borrower or any Lender or any client
of a Lender, whether in contract, in tort, under a warranty, under statute or
otherwise, in respect of any loss or damage suffered by the Borrower, such
Lender or client as a result of or in connection with any opinions,
recommendations, forecasts, judgments or any other conclusions, or any course of
action determined, by such Lender or any client of such Lender based on the CDS
Data. Each of the Borrower and the Lenders (other than Citibank, N.A., in its
capacity as the Administrative Agent, which is a party thereto) agrees that it
shall not be a third party beneficiary of the Licensing Agreement and shall have
no rights or obligations thereunder.


(b)    The CDS Data shall be made available to the Borrower pursuant to
procedures agreed upon by the Borrower and the Administrative Agent. The
Borrower agrees that it will use reasonable efforts (e.g., procedures
substantially comparable to those applied by the Borrower in respect of
non-public information as to the business of the Borrower) to keep confidential
the CDS Data and the related materials provided by Markit pursuant to the
Licensing Agreement to the extent that the same is not and does not become
publicly available.
(c)    It is understood and agreed that in the event of a breach of
confidentiality, damages may not be an adequate remedy and that the Licensing
Agreement provides that Markit shall be entitled to injunctive relief to
restrain any such breach, threatened or actual.
(d)    The Borrower acknowledges that each of the Administrative Agent and the
Lenders from time to time may conduct business with and may be a shareholder of
Markit and that each of the
Administrative Agent and the Lenders may have from time to time the right to
appoint one or more directors to the board of directors of Markit.
(e)    Notwithstanding the foregoing, the Administrative Agent hereby represents
and warrants to the Borrower that the Administrative Agent has the express
authority under the Licensing Agreement to provide the CDS Data and the related
materials provided from time to time by Markit to the Borrower.
ARTICLE III
CONDITIONS OF LENDING


SECTION 3.01. Precedent to Effectiveness of Section 2.01. Section 2.01 of this
Agreement shall become effective on and as of the first date (the “Closing
Date”) on which the Administrative Agent shall have received, on or before the
Closing Date, the following, each dated such date, in form and substance
reasonably satisfactory to each Lender:


(a)    If requested by such Lender pursuant to Section 2.16, a Note payable to
the order of such Lender.


(b)    Certified copies of (i) the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes and each Guaranty, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the Notes and (ii) such
other documents as the Administrative Agent may reasonably require to evidence
that the Borrower is duly incorporated, validly existing, in good standing and
qualified to engage in business, in its jurisdiction of incorporation.


(c)A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.


(d)A certificate of a duly authorized officer of the Borrower certifying that
the representations and warranties contained in Section 4.01 are correct in all
material respects, on and as of such date (before and after giving effect to any
Borrowing on such date and the application of the proceeds therefrom), as though
made on and as of such date, and that no event has occurred and is continuing
(or would result from any such Borrowing or application of the proceeds thereof)
which constitutes a Default.


(e)A favorable opinion of Sidley Austin LLP, special counsel for the Borrower,
in form and substance reasonably acceptable to the Administrative Agent.


(f)A favorable opinion of Shearman & Sterling LLP, counsel for the
Administrative Agent, in form and substance reasonably acceptable to the
Administrative Agent.


SECTION 3.02. Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) shall be subject to the further conditions precedent that on
the date of such Borrowing the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing and the
acceptance by the Borrower or any Borrowing Subsidiary of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing such statements are true):


(a)    The representations and warranties contained in Section 4.01 (other than
the last sentence of Section 4.01(e) and other than Section 4.01(f)(i)) are
correct in all material respects, on and as of the date of such Borrowing,
before and after giving effect thereto, and to the application of the proceeds
from such Borrowing, as though made on and as of such date, and


(b)    No event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, which constitutes a
Default.


SECTION 3.03. Conditions Precedent to Term Loan Conversion Date. The Term Loan
Election shall be subject to the conditions precedent that:


(a)    the following statement shall be true (and the giving of notice of the
Term Loan Election shall constitute a representation and warranty by the
Borrower that on the date of the Term Loan Election and on the Term Loan
Conversion Date, respectively such statement is true): No event has occurred and
is continuing, or would result from the Term Loan Election, that constitutes a
Default; and
(b)    on or prior to the Term Loan Conversion Date, the Administrative Agent
shall have received for the ratable account of the Lenders a fee equal to 0.50%
of the aggregate principal amount of the Advances outstanding on the Term Loan
Conversion Date.
SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the initial
Borrowing specifying its objection thereto.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:


(a)    The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation.


(b)    The execution, delivery and performance by the Borrower of this Agreement
and the Notes are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Borrower’s charter or by-laws or (ii) applicable law
or any material contractual restriction binding on or affecting the Borrower.


(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of this Agreement or the
Notes.


(d)    This Agreement is, and each of the Notes when executed and delivered
hereunder will be, the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as the same may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally,
or by general principles of equity.


(e)    The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at December 31, 2018 and the related consolidated statements of
income, cash flow and retained earnings of the Borrower and its Consolidated
Subsidiaries for the fiscal year then ended, accompanied by a report of
PricewaterhouseCoopers LLP, independent registered public accounting firm,
copies of which have been furnished to each Bank, fairly present the
consolidated financial condition of the Borrower and its Consolidated
Subsidiaries as at such date and the consolidated results of the operations of
the Borrower and its Consolidated Subsidiaries for the period ended on such
date, all in accordance with generally accepted accounting principles
consistently applied (except for mandated changes in accounting disclosed in
such financial statements). Except as set forth in the SEC Reports or otherwise
disclosed to each of the Banks in writing prior to the date hereof, since
December 31, 2018 there has been no Material Adverse Change; provided that the
representation made in the last sentence of this Section 4.01(e) shall only be
made (or deemed made) on the Closing Date.


(f)    There is no pending or (to the knowledge of the Borrower) threatened
action or proceeding, including, without limitation, any Environmental Action,
affecting the Borrower or any of its Subsidiaries before any court, governmental
agency or arbitrator that (i) is reasonably likely to have a Material Adverse
Effect, other than as disclosed in the SEC Reports or on Schedule 4.01(f) (the
“Disclosed Litigation”), and there has been no change in the status, or
financial effect on the Borrower or any of its Subsidiaries, of the Disclosed
Litigation from that described in the SEC Reports or on Schedule 4.01(f) which
is reasonably likely to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of this Agreement or any Note or
Guaranty; provided that the representation made in clause (i) of this Section
4.01(f) shall only be made (or deemed made) on the Closing Date.


(g)None of the Borrower or any of its Subsidiaries is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System), and no proceeds of any Advance will be used in such manner as
to cause any Lender to be in violation of such Regulation U.
(h)    The Borrower and each Subsidiary are in compliance in all material
respects with the requirements of all applicable laws, rules, regulations and
orders of any governmental authority, non-compliance with which would have a
Material Adverse Effect.


(i)    In the ordinary course of its business, the Borrower conducts reviews
(which reviews are in varying stages of implementation) of the effect of
Environmental Laws on the business, operations and properties of the Borrower
and its Subsidiaries, in the course of which it identifies and evaluates
associated liabilities and costs. On the basis of these reviews, the Borrower
has reasonably concluded that Environmental Laws are unlikely to have a Material
Adverse Effect.


(j)    No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that is reasonably likely to result in a Material Adverse
Effect.


(k)    The most recently filed Schedule SB (Actuarial Information) annual report
(Form 5500 Series) for each Plan was complete and accurate in all material
respects and fairly presented the funding status of such Plan as of the date of
such Schedule SB, and since the date of such Schedule SB, there has been no
change in such funding status which is reasonably likely to have a Material
Adverse Effect.


(l)    Neither the Borrower nor any of its ERISA Affiliates has incurred, or is
reasonably expected to incur, any Withdrawal Liability to any Multiemployer Plan
which is reasonably likely to have a Material Adverse Effect.


(m)    Neither the Borrower nor any of its ERISA Affiliates has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization, insolvent or has been terminated, within the meaning of Title IV
of ERISA, or has been determined to be in “endangered” or “critical” status
within the meaning of Section 432 of the Code or Section 305 of ERISA, which in
any case would be reasonably likely to have a Material Adverse Effect, and no
such Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA, or to be in endangered or
critical status, which in any case would be reasonably likely to have a Material
Adverse Effect.


(n)    Except as set forth in the financial statements described in
Section 4.01(e) or delivered pursuant to Section 5.01(e), the Borrower and its
Subsidiaries have no material liability with respect to “expected postretirement
benefit obligations” within the meaning of Statement of Financial Accounting
Standards No. 106.


(o)    The Borrower and each Subsidiary have filed all material tax returns
(Federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties other than those not yet delinquent
and except for those contested in good faith, or provided adequate reserves for
payment thereof.


(p)    The Borrower is not an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.


(q)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions, and the Borrower and its Subsidiaries and, to the
knowledge of the Borrower, their respective directors, officers and employees,
are in compliance with Anti-Corruption Laws, except to the extent the failure to
do so would not have a Material Adverse Effect, and applicable Sanctions in all
material respects. None of (a) the Borrower, any Subsidiary or to the knowledge
of the Borrower or such Subsidiary, any of their respective directors, officers
or employees or any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing is intended to be used for the
purpose of violating any Anti-Corruption Law or in violation of applicable
Sanctions.


(r)    Neither the Borrower nor any Borrowing Subsidiary is an EEA Financial
Institution.


(s)    Each Beneficial Ownership Certification delivered in connection with this
Agreement is, as of the date such document is delivered, true and correct in all
respects.


ARTICLE V
COVENANTS OF THE BORROWER


SECTION 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will, unless the
Required Lenders shall otherwise consent in writing:


(a)    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each Significant Subsidiary to preserve and maintain, its corporate
existence except as permitted under Section 5.02(b); provided, however, that the
Borrower or any Significant Subsidiary shall not be required to preserve the
corporate existence of any Significant Subsidiary if the Board of Directors of
the Borrower shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower or such Significant
Subsidiary, as the case may be, and that the liquidation thereof is not
disadvantageous in any material respect to the Lenders.


(b)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations
and orders, where any failure to comply would have a Material Adverse Effect,
such compliance to include, without limitation, paying before the same become
delinquent all material taxes, assessments and governmental charges imposed upon
it or upon its property except to the extent contested in good faith; and
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions.


(c)    Maintenance of Properties, Etc. Maintain and preserve, and cause each
Significant Subsidiary to maintain and preserve, all of its properties which are
used or useful in the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so would not be reasonably likely to
have a Material Adverse Effect.


(d)    Maintenance of Insurance. Maintain, and cause each Significant Subsidiary
to maintain, insurance with responsible and reputable insurance companies or
associations (including affiliated companies) for such amounts, covering such
risks and with such deductibles as is usually carried by companies of comparable
size engaged in similar businesses and owning similar properties in the same
general areas in which the Borrower or such Subsidiary operates, or maintain a
sound self-insurance program for such risks as may be prudently self-insured.


(e)    Reporting Requirements. Furnish to the Administrative Agent (and the
Administrative Agent shall promptly furnish copies thereof to the Lenders via
Debt Domain or other similar password-protected restricted internet site):


(i)as soon as available and in any event within 60 days after the end of each of
the first three quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and related consolidated statements of income and cash flow for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, prepared in accordance with generally accepted accounting
principles applicable to interim statements and certified by the treasurer,
chief financial officer or corporate controller of the Borrower, provided that
financial statements required to be delivered pursuant to this clause (i) may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date on which such documents are posted on the Borrower’s
behalf on an internet or intranet website, if any, to which each Lender and the
Administrative Agent have access and the Lenders and the Administrative Agent
may rely on such documents to the same extent as if such documents had been
delivered to each of them directly;


(ii)as soon as available and in any event within 105 days after the end of each
fiscal year of the Borrower, a copy of the annual report for such year for the
Borrower and its Consolidated Subsidiaries, containing consolidated financial
statements for such year certified without exception as to scope by
PricewaterhouseCoopers LLP or other independent registered public accounting
firm reasonably acceptable to the Required Lenders, provided that if different
components of such consolidated financial statements are separately audited by
different independent public accounting firms, then the audit report of any such
accounting firm may contain a qualification or exception as to scope of such
audit insofar as it is limited to the specified component of such consolidated
financial statements, provided, further, that financial statements required to
be delivered pursuant to this clause (ii) may be delivered electronically and,
if so delivered, shall be deemed to have been delivered on the date on which
such documents are posted on the Borrower’s behalf on an
internet or intranet website, if any, to which each Lender and the
Administrative Agent have access and the Lenders and the Administrative Agent
may rely on such documents to the same extent as if such documents had been
delivered to each of them directly;


(iii)concurrently with the financial statements delivered pursuant to clause
(ii) above, a certificate of the treasurer, chief financial officer or corporate
controller of the Borrower, and concurrently with the financial statements
delivered pursuant to clause (i) above, a certificate of the treasurer or
corporate controller of the Borrower, stating in each case that a review of the
activities of the Borrower and its Consolidated Subsidiaries during the
preceding quarter or fiscal year, as the case may be, has been made under his or
her supervision to determine whether the Borrower has fulfilled all of its
respective obligations under this Agreement and the Notes, and also stating
that, to the best of his or her knowledge, (x) no Default has occurred, or (y)
if any Default exists, specifying such Default, the nature and status thereof,
and the action the Borrower is taking or proposes to take with respect thereto;


(iv)as soon as possible and in any event within five days after the occurrence
of each Default continuing on the date of such statement, a statement of the
chief financial officer of the Borrower setting forth details of such Default
and the action which the Borrower has taken and proposes to take with respect
thereto;


(v)promptly after the filing or receiving thereof each notice that the Borrower
or any ERISA Affiliate receives from the PBGC regarding the Insufficiency of any
Single Employer Plan for purposes of a distress termination of such Plan under
Title IV of ERISA and, to any Lender requesting same, copies of each Form 5500
annual return/report (including Schedule SB thereto) filed with respect to each
Plan under ERISA with the Department of Labor;


(vi)promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act and the Beneficial Ownership Regulation (if applicable); and


(vii)such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Administrative Agent may from time to time reasonably request.


SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not, without
the written consent of the Required Lenders:
(a)    Liens, Etc. Create or suffer to exist, or permit any of its Principal
Domestic Subsidiaries to create or suffer to exist, any Lien on any Restricted
Property, whether now owned or hereafter acquired, without making effective
provision (and the Borrower covenants and agrees that it will make or cause to
be made effective provision) whereby the Advances shall be directly
secured by such Lien equally and ratably with (or prior to) all other
indebtedness secured by such Lien as long as such other indebtedness shall be so
secured; provided, however, that there shall be excluded from the foregoing
restrictions:


(i)    Liens securing Debt not exceeding $100,000,000 which are existing on the
date hereof on Restricted Property; and, if any property now owned or leased by
Borrower or by a present Principal Domestic Subsidiary at any time hereafter
becomes a Principal Domestic Manufacturing Property, any Liens existing on the
date hereof on such property securing the Debt now secured or evidenced thereby;


(ii)    Liens on Restricted Property of a Principal Domestic Subsidiary as
security for Debt of such Subsidiary to the Borrower or to another Principal
Domestic Subsidiary;


(iii)    in the case of any corporation which becomes a Principal Domestic
Subsidiary after the date of this Agreement, Liens on Restricted Property of
such Principal Domestic Subsidiary which are in existence at the time it becomes
a Principal Domestic Subsidiary and which were not incurred in contemplation of
its becoming a Principal Domestic Subsidiary;


(iv)    any Lien existing prior to the time of acquisition of any Principal
Domestic Manufacturing Property acquired by the Borrower or a Principal Domestic
Subsidiary after the date of this Agreement through purchase, merger,
consolidation or otherwise;


(v)    any Lien on any Principal Domestic Manufacturing Property (other than a
Major Domestic Manufacturing Property) acquired or constructed by the Borrower
or a Principal Domestic Subsidiary after the date of this Agreement, which is
placed on such Property at the time of or within 180 days after the acquisition
thereof or prior to, at the time of or within 180 days after completion of
construction thereof to secure all or a portion of the price of such acquisition
or construction or funds borrowed to pay all or a portion of the price of such
acquisition or construction;


(vi)    extensions, renewals or replacements of any Lien referred to in clause
(i), (iii), (iv) or (v) of this subsection (a) to the extent that the principal
amount of the Debt secured or evidenced thereby is not increased, provided that
the Lien is not extended to any other Restricted Property unless the aggregate
value of Restricted Property encumbered by such Lien is not materially greater
than the value (as determined at the time of such extension, renewal or
replacement) of the Restricted Property originally encumbered by the Lien being
extended, renewed or replaced;


(vii)    Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, vendors’ and landlords’ liens, and Liens arising out of judgments
or awards against the Borrower or any Principal Domestic Subsidiary which are
(x) immaterial or
(y) with respect to which the Borrower or such Subsidiary at the time shall
currently be prosecuting an appeal or proceedings for review and with respect to
which it shall have secured a stay of execution pending such appeal or
proceedings for review;


(viii)minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, rights of way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, and zoning or other restrictions as
to the use of any Principal Domestic Manufacturing Property, which exceptions,
encumbrances, easements, reservations, rights and restrictions do not, in the
opinion of the Borrower, in the aggregate materially detract from the value of
such Principal Domestic Manufacturing Property or materially impair its use in
the operation of the business of the Borrower and its Principal Domestic
Subsidiaries; and


(ix)any Lien on Restricted Property not referred to in clauses (i) through
(viii) of this subsection (a) if, at the time such Lien is created, incurred,
assumed or suffered to be created, incurred or assumed, and after giving effect
thereto and to the Debt secured or evidenced thereby, the aggregate amount of
all outstanding Debt of the Borrower and its Principal Domestic Subsidiaries
secured or evidenced by Liens on Restricted Property which are not referred to
in clauses (i) through (viii) of this subsection (a) and which do not equally
and ratably secure the Advances shall not exceed 15% of Consolidated Net
Tangible Assets.


If at any time the Borrower or any Principal Domestic Subsidiary shall create,
incur or assume or suffer to be created, incurred or assumed any Lien on
Restricted Property by which the Advances are required to be secured pursuant to
the requirements of this subsection (a), the Borrower will promptly deliver to
each Lender an opinion, in form and substance reasonably satisfactory to the
Required Lenders, of the General Counsel of the Borrower (so long as the General
Counsel is able to render an opinion as to the relevant local law) or other
counsel reasonably satisfactory to the Required Lenders, to the effect that the
Advances have been secured in accordance with such requirements.
(b)    Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Significant
Subsidiaries to do so, except that (i) any Subsidiary of the Borrower may merge
or consolidate with or into, or transfer assets to, any other Subsidiary of the
Borrower, (ii) any Subsidiary of the Borrower may merge or consolidate with or
into or transfer assets to the Borrower, (iii) the Borrower may merge with or
transfer assets to, and any Subsidiary of the Borrower may merge or consolidate
with or into or transfer assets to, any other Person, provided that (A) in each
case, immediately after giving effect to such proposed transaction, no Default
would exist, (B) in the case of any such merger to which the Borrower is a
party, the Borrower is the surviving corporation and (C) in the case of any such
merger or consolidation of a Borrowing Subsidiary of the Borrower with or into
any other Person, the Borrower shall remain the guarantor of such
Subsidiary’s obligations hereunder, and (iv) the Borrower may liquidate or
dissolve any Subsidiary if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and not
materially disadvantageous to the Lenders.


(c)    Use of Proceeds. Use, or permit any of its Subsidiaries to use, any
proceeds of any Advance for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), or to extend credit to others for such purpose, if,
following application of the proceeds of such Advance, more than 25% of the
value of the assets of the Borrower only or of the Borrower and its Subsidiaries
on a consolidated basis, or, during any period in which any Advance made to a
Borrowing Subsidiary is outstanding, of such Borrowing Subsidiary only or of
such Borrowing Subsidiary and its Subsidiaries on a consolidated basis, which
are subject to the restrictions of Section 5.02(a) or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender, relating to Debt and within the scope of
Section 6.01(d) (without giving effect to any limitation in principal amount
contained therein) will be margin stock (as defined in such Regulation U) ; or
request any Borrowing, or use, or permit its Subsidiaries and its or their
respective directors, officers and employees to use, the proceeds of any
Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) in any manner that
would result in the violation of Sanctions, for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.


ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:


(a)    The Borrower or any Borrowing Subsidiary shall fail to pay when due any
principal of any Note or to pay, within five days after the date when due, the
interest on any Note, any fees or any other amount payable hereunder or under
any Guaranty; or
(b)    Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement or any
Guaranty shall prove to have been incorrect in any material respect when made;
or
(c)    The Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 5.01(a) (as to the Borrower), 5.01(e)(iv) or
5.02, or (ii) any other term, covenant or agreement contained in this Agreement
(other than those referred to in clauses (a) and (b) of this Section 6.01) on
its part to be performed or observed if the failure to perform or observe such
other term, covenant or agreement referred to in this clause (ii) shall remain
unremedied for 30 days after
written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or


(d)    The Borrower or any of its Significant Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt which is outstanding in a
principal amount of at least $150,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof; or


(e)    The Borrower or any of its Significant Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
or any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed and
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Significant Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or


(f)    Any judgment or order for the payment of money in excess of $150,000,000
(calculated after deducting from the sum so payable each amount thereof which
will be paid by any insurer that is not an Affiliate of the Borrower to the
extent such insurer has confirmed in writing its obligation to pay such amount
with respect to such judgment or order) shall be rendered against the Borrower
or any of its Significant Subsidiaries and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or (ii)
there shall be any period of 30 (or 60, in the case of any foreign judgment or
order) consecutive days during which such judgment or order shall remain
unsatisfied and a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or


(g)    The Borrower or any of its ERISA Affiliates shall have incurred or, in
the reasonable opinion of the Required Lenders, shall be reasonably likely to
incur liability as a result of one or
more of the following events which shall have occurred: (i) any ERISA Event;
(ii) the partial or complete withdrawal of the Borrower or any of its ERISA
Affiliates from a Multiemployer Plan; or (iii) the reorganization, insolvency or
termination of a Multiemployer Plan and such liability would have a Material
Adverse Effect; or


(h)    Any Guaranty or any provision of any Guaranty after delivery thereof
pursuant to Section 8.06(b) shall for any reason cease to be valid and binding
on the Borrower, or the Borrower shall so state in writing;


then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower or any of its Subsidiaries which borrows hereunder under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Advances shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower. The Lenders giving any notice hereunder shall give
copies thereof to the Administrative Agent, but failure to do so shall not
impair the effect of such notice.
In the event the Borrower assigns to one or more Subsidiaries the right to
borrow under this Agreement (as provided in Section 8.06), each reference in
this Article VI to the Borrower shall be a reference to each such Subsidiary as
well as to the Borrower.
ARTICLE VII
THE ADMINISTRATIVE AGENT


SECTION 7.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Citibank to act on its behalf as the Administrative Agent hereunder and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and, except to the extent expressly set
forth in Section 7.07, the Borrower shall not have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
SECTION 7.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


SECTION 7.03. Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:


(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to this Agreement or applicable law, including for
the avoidance of doubt any action that may be in violation of the automatic stay
under any debtor relief law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any debtor relief
law; and
(iii)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 and 6.01), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower or a Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
SECTION 7.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Advance. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.


SECTION 7.05. Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower), ratably according to the
respective principal amounts of the Advances then owed to each of such Lenders
(or if no Advances are at the time outstanding or if any Notes are held by
Persons that are not Lenders, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent (in its capacity as such) in
any way relating to or arising out of this Agreement or any action taken or
omitted by the Administrative Agent under this Agreement, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower.


SECTION 7.06. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder by or through any
one or more sub‑agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub‑agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of the Administrative Agent and any such sub‑agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents.


SECTION 7.07 Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, so long as no Event of Default has occurred and is continuing,
subject to the consent of the Borrower, which approval shall not be unreasonably
withheld or delayed, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (v) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, so long as no Event
of Default has occurred and is continuing, subject to the consent of the
Borrower, which approval shall not be unreasonably withheld or delayed, appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders with, if applicable, the consent of
the Borrower, appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder, the provisions of this Article and Section 8.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.


SECTION 7.08. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any related agreement or any document
furnished hereunder.


SECTION 7.09 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, syndication agents or
documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.


SECTION 7.10 Certain ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any Borrowing Subsidiary, that at least one of the following is and will be
true:


(i)     such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments or this Agreement,
(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement, or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any Borrowing Subsidiary, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Advances, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement or any documents related hereto).
As used in this Section:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
ARTICLE VIII
MISCELLANEOUS


SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by the Borrower and each of the Lenders adversely
affected thereby, do any of the following: (a) waive any of the
conditions specified in Section 3.01 or 3.02 (if and to the extent that the
Borrowing for which such condition or conditions are waived would result in an
increase in the aggregate amount of Advances over the aggregate amount of
Advances outstanding immediately prior to such Borrowing), (b) extend or
increase the Commitment of such Lender or subject such Lender to any additional
obligations, (c) reduce the principal of, or rate of interest on, the Advances
or any fees or other amounts payable hereunder to such Lender, (d) postpone any
date fixed for any payment of principal of, or interest on, the Advances or any
fees or other amounts payable hereunder to such Lender; provided that only the
consent of the Required Lenders shall be necessary to amend the provisos set
forth in each of Section 2.06(a) and (b) or to waive any obligation of the
Borrower to pay any increased interest pursuant to the provisos set forth in
Section 2.06(a) or (b), (e) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances, or the number of Lenders,
which shall be required for the Lenders or any of them to take any action
hereunder, (f) release the Borrower from its Guaranty or (g) amend Section
8.06(b)(ii) or this Section 8.01; provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or any Note.
SECTION 8.02. Notices, Etc.


(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:


(i)    if to the Borrower or any Borrowing Subsidiary, to the Borrower at 300
Park Avenue, New York, New York 10022, Attention of Treasurer (Facsimile No.
(212) 310-2873; Telephone No.(212) 310- 2096);
(ii)    if to the Administrative Agent, to Citibank at 1615 Brett Road, Building
#3, New Castle, Delaware 19720, Attention of Bank Loan Syndications (Facsimile
No. (212) 994-0961; Telephone No. (302) 894-6010;
(iii)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.


(d)Platform.


(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar password-protected, restricted electronic transmission
system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for (i) direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) or (ii) in the absence of gross negligence or willful
misconduct, any other damages arising out of the Borrower’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material that the Borrower provides to the
Administrative Agent pursuant to this Agreement or the transactions contemplated
therein which is distributed to the
Administrative Agent any Lender by means of electronic communications pursuant
to this Section, including through the Platform.
SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.


SECTION 8.04. Costs, Expenses, Etc. (a) The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, the reasonable fees
and out-of-pocket expenses of not more than one counsel for the Administrative
Agent, with respect thereto and with respect to advising the Administrative
Agent as to its rights and responsibilities under this Agreement. The Borrower
further agrees to pay on demand all costs and expenses of the Administrative
Agent and the Lenders, if any (including, without limitation, reasonable counsel
fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable counsel fees and expenses in connection with the enforcement of
rights under this Section 8.04(a).


(b)    The Borrower undertakes and agrees to indemnify and hold harmless the
Administrative Agent, Citibank, in its capacity as lead arranger (the
“Arranger”), each Lender and each of their Related Parties (each, an
“Indemnified Party”) against any and all claims, damages, liabilities and
expenses (including but not limited to fees and disbursements of counsel) which
may be incurred by or asserted against such Indemnified Party, except where the
direct result of such Indemnified Party’s own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
nonappealable judgment, in connection with or arising out of any investigation,
litigation, or proceeding (whether or not any Indemnified Party is a party
thereto) relating to or arising out of this Agreement, the Notes or any actual
or proposed use of proceeds of Advances hereunder, including but not limited to
any acquisition or proposed acquisition by the Borrower or any Subsidiary of all
or any portion of the stock or substantially all of the assets of any Person. To
the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnified Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, any
Advance or the use of the proceeds thereof. No Indemnified Party shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
transactions contemplated hereby.


(c)    If any payment of principal of any Eurocurrency Rate Advance is made
other than on the last day of the Interest Period for such Advance, as a result
of a prepayment pursuant to Section 2.10 or acceleration of the maturity of the
Advances pursuant to Section 6.01 or for any other reason, the Borrower
shall upon demand by any Lender (with a copy of such demand to the
Administrative Agent) pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses which it may reasonably incur as a result of such payment,
including, without limitation, any loss (excluding in any event loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Advance. For purposes of this clause (c), the assignment by a
Lender of any Eurocurrency Rate Advance other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18 shall be deemed to be a payment by the Borrower of the
principal of such Eurocurrency Rate Advance.


(d)    Without prejudice to the survival of any other agreement or obligation of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in Sections 2.10, 2.12 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.


SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement and
any Note held by such Lender, whether or not (in the case of obligations other
than principal and interest) such Lender shall have made any demand under this
Agreement or such Note and although such obligations (other than principal) may
be unmatured. Each Lender agrees promptly to notify the Borrower after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Lender may have.


SECTION 8.06. Binding Effect; Assignment by Borrower. (a) This Agreement shall
become effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Bank that such Bank has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and (subject to Section 8.07) their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of all of the Lenders.
(b)    Notwithstanding subsection (a) above, the Borrower shall have the right
to assign its rights to borrow hereunder (in whole or in part) to any Subsidiary
(a “Borrowing Subsidiary”), provided that (i) such Subsidiary assumes the
obligations of the Borrower hereunder relating to the rights so assigned by
executing and delivering an assignment and assumption agreement reasonably
satisfactory to the Administrative Agent and the Required Lenders, covering
notices, places of payment and other mechanical details, (ii) the Borrower
guarantees such Subsidiary’s obligations thereunder and under any Notes issued
in connection with such assignment and assumption by executing and delivering a
Guaranty substantially
in the form of Exhibit F hereto (a “Guaranty”), (iii) the Borrower and such
Subsidiary furnish (x) the Administrative Agent with such other documents and
legal opinions as the Administrative Agent or the Required Lenders may
reasonably request relating to the existence of such Subsidiary, its power and
authority to request Advances hereunder, and the authority of the Borrower to
execute and deliver such Guaranty and the legality, validity, binding effect and
enforceability of such assignment, assumption and Guaranty and (y) at least five
Business Days in advance of such assignment, each Lender such documentation and
other information required by governmental authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, as required under the Patriot Act and, in the case of a
Subsidiary Borrower that is a “legal entity customer” within the meaning of the
Beneficial Ownership Regulation, delivery of a Beneficial Ownership
Certification to each Lender that so requests) and (iv) any such assignment to
Borrowing Subsidiary organized under the laws of a jurisdiction outside of the
United States of America shall be made only upon 30 days’ prior notice to the
Administrative Agent. No such assignment and assumption shall substitute
Borrowing Subsidiary for the Borrower or relieve the Borrower named herein
(i.e., Colgate-Palmolive Company) of its obligations with respect to the
covenants, representations, warranties, Events of Default and other terms and
conditions of this Agreement, all of which shall continue to apply to such
Borrower and its Subsidiaries.


If the Borrower shall designate as a Borrowing Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Administrative Agent and the
Borrower, fulfill its Commitment by causing an Affiliate of such Lender to act
as the Lender in respect of such Borrowing Subsidiary.
As soon as practicable and in any event within ten Business Days after notice of
the assignment to a Borrowing Subsidiary that is organized under the laws of a
jurisdiction other than of the United States or a political subdivision thereof,
any Lender that may not legally lend to, or whose internal policies,
consistently applied, preclude lending to such Borrowing Subsidiary (a
“Protesting Lender”) shall so notify the Borrower and the Administrative Agent
in writing. With respect to each Protesting Lender, the Borrower shall,
effective on or before the date that such Borrowing Subsidiary shall have the
right to borrow hereunder, either (i) arrange for one or more banks or other
entities to take an assignment of all of such Protesting Lender’s interests
rights and obligations (including such Protesting Lender’s Commitment, the
Advances owing to it and any Notes held by it) pursuant to and in compliance
with Section 8.07 or (ii) notify the Administrative Agent and such Protesting
Lender that the Commitment of such Protesting Lender shall be terminated,
provided, however, that in each case such Protesting Lender shall have received
one or more payments from either the Borrower or one or more assignees in an
aggregate amount equal to the aggregate outstanding principal amount of the
Advances owing to such Protesting Lender, together with accrued interest thereon
to the date of payment of such principal amount and all other amounts due and
payable to such Protesting Lender under this Agreement. Upon the effective date
of the action taken under the immediately preceding sentence, (x) the assignee
thereunder shall be a party hereto and, to the extent that interests, rights and
obligations hereunder have been assigned to it pursuant to an Assignment and
Assumption, have the interests, rights and obligations of a Lender hereunder and
(y) the Protesting Lender shall relinquish its interests and rights, be released
from its obligations under this Agreement and shall cease to be a party hereto.
Each Borrowing Subsidiary hereby agrees that service of process in any action or
proceeding brought in any New York State court or in federal court may be made
upon the Borrower at its offices specified in Section 8.01, and such Borrowing
Subsidiary hereby irrevocably appoints the Borrower to give any notice of any
such service of process, and agrees that the failure of the Borrower to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.
SECTION 8.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (g) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than the Borrowing Minimum and increments of
the Borrowing Multiple in excess thereof, unless each of the Administrative
Agent and the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless such assignment is to a Lender or an Affiliate
of a Lender; provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within fifteen Business Days after having received notice
thereof; and
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 to be paid by the assignee
Lender or assignor Lender, as applicable; provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances in accordance with its
proportionate share of the Commitments. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.10, 2.12 and 8.04, and continue to have obligations
under Section 7.05, in each case with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice, and the Administrative Agent shall make available a copy of the
Register to the Borrower from time to time upon reasonable request of the
Borrower.
(d) No assignee of a Lender shall be entitled to the benefits of Sections 2.10
and 2.12 in relation to circumstances applicable to such assignee immediately
following the assignment to it which at such time (if a payment were then due to
the assignee on its behalf from the Borrower) would give rise to any greater
financial burden on the Borrower under Sections 2.10 and 2.12 than those which
it would have been under in the absence of such assignment.
(e)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person)
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent and Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 7.05 (d) with
respect to any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso of
Section 8.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10 and 2.12 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Section 8.09 as if it were an assignee under
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.05 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender.
(f)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.10 and 2.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that is organized under the laws of a jurisdiction outside of the United States
shall not be entitled to the benefits of Section 2.12 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.12(f) as
though it were a Lender.
(g)    Participation Register. Each Lender that sells a participation, acting
solely for this purpose as a nonfiduciary agent of the Borrower, shall maintain
a register for the recordation of the name and address of each Participant and
the principal amounts (and stated interest) of each Participant’s interest in
its rights and other obligations under this Agreement (the "Participation
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participation Register to any Person (including the identity
of any participant or any information relating to a participant’s interest in
any commitments, loans or its other obligations under this Agreement) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103(e) of the United States Treasury Regulations.
(h)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 8.08. Change of Control. (a) Notwithstanding any other provision of this
agreement, the Required Lenders may, upon and after the occurrence of a Change
of Control, by notice to the Borrower (with a copy to the Administrative Agent)
(i) immediately suspend or terminate the obligations of the Lenders to make
Advances hereunder and/or (ii) require the Borrower to repay all or any portion
of the Advances on the date or dates specified in the notice which shall not be
less than 30 days after the giving of the notice.


(b)    For purposes of this Section “Change of Control” shall mean the happening
of any of the following events:


(i)An acquisition, directly or indirectly, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (A) the then outstanding shares of common stock of the Borrower or (B)
the combined voting power of the then outstanding voting securities of the
Borrower entitled to vote generally in the election of directors; excluding,
however (1) any acquisition by the Borrower, or (2) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Borrower
or any corporation controlled by the Borrower; or


(ii)A change in composition of the Board of Directors of the Borrower (the
“Board”) such that the individuals who, as of the date hereof, constitute the
Board (such Board shall be hereinafter referred to as the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this Section 8.08, that any individual who becomes a
member of the Board subsequent to the date hereof, whose election, or nomination
for election by the Borrower’s stockholders, was approved by a vote of at least
a majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board.


SECTION 8.09. Mitigation of Adverse Circumstances. If circumstances arise which
would or would upon the giving of notice result in a payment or an increase in
the amount of any payment to be made to a Lender by reason of Section 2.02(c),
2.10 or 2.12, or which would result in a Lender being unable to make
Eurocurrency Rate Advances by reason of Section 2.02(b), then, without in any
way limiting, reducing or otherwise qualifying the obligations of the Borrower
under any of the such Sections, such Lender shall promptly, upon becoming aware
of the same, notify the Borrower thereof and, in consultation with the Borrower,
take such reasonable steps as may be open to it to mitigate the effects of such
circumstances, including the transfer of its Applicable Lending Office to
another jurisdiction; provided that such Lender shall be under no obligation to
make any such transfer if in the bona fide opinion of such Lender, such
transfer would or would likely have an adverse effect upon its business,
operations or financial condition.


SECTION 8.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.


SECTION 8.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.


SECTION 8.12. Jurisdiction, Etc. (a) Each party hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
or any Related Party of the foregoing in any way relating to this Agreement or
the transactions relating hereto, in any forum other than the courts of the
State of New York sitting in New York County, and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits
to the jurisdiction of such courts and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any such New York
State or federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(c)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 8.02. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.


SECTION 8.13. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or any
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement; (g) with the consent of the Borrower; or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section, or (y) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, (i) such information
shall be deemed Information to the extent such information includes any
forward-looking information or projections or company-specific business or
financing strategies and (ii) with respect to any other information, such other
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 8.14. Patriot Act Notification; Beneficial Ownership Regulation. Each
Lender and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of Section 326 of
the USA Patriot Act (Title III of Pub.L. 107-56 (signed into law October 26,
2001)) and the promulgated regulations thereto (the “Patriot Act”) and the
Beneficial Ownership Regulation (if applicable), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act and the Beneficial Ownership
Regulation (if applicable). The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lenders in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act and the Beneficial Ownership Regulation (if applicable).


SECTION 8.15. No Fiduciary Duties. The Administrative Agent, each Lender and
their Affiliates may have economic interests that conflict with those of the
Borrower or the Borrowing Subsidiary. The Borrower agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Borrower and its Affiliates, on the one hand, and
the Administrative Agent, the Lenders and their respective Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders or their respective Affiliates and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.


SECTION 8.16. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at Citibank’s principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which
final judgment is given.


(b)    If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Euros into Dollars, the parties agree to the
fullest extent permitted under applicable law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase Euros with Dollars at Citibank’s principal
office in London at 11:00 A.M. (London time) on the Business Day preceding that
on which final judgment is given.


(c)    The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
currency, the Borrower and each Borrowing Subsidiary agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Administrative Agent (as the case may be) against such loss, and if the
amount of the applicable Primary Currency so purchased exceeds such sum due to
any Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to the Borrower or such Borrowing Subsidiary such excess.


SECTION 8.17. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement or any Note, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any Note; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


SECTION 8.18. Waiver of Jury Trial. To the extent permitted by applicable law,
each of the Borrower, the Borrowing Subsidiaries, the Administrative Agent and
the Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement, the Notes or any Guaranty or the
actions of the Administrative Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
COLGATE-PALMOLIVE COMPANY
By
/s/ Stephane Lionnet
Name:
Stephane Lionnet
Title:
Vice President and Corporate Treasurer



CITIBANK, N.A., as Administrative Agent
By
/s/ Carolyn Kee
Name:
Carolyn Kee
Title:
Vice President










--------------------------------------------------------------------------------


22


BANKS:
By    /s/ Carolyn Kee    
Name: Carolyn Kee
Title: Vice President


BANK OF AMERICA, N.A.
By    /s/ Alli Korchmar    
Name: Alli Korchmar
Title: Associate
BNP PARIBAS
By /s/ Michael Pearce    
Name: Michael Pearce
Title: Managing Director
By /s/ Mike Hoffman    
Name: Mike Hoffman
Title: Director
HSBC BANK USA, NATIONAL ASSOCIATION
By /s/ Jason Fuqua    
Name: Jason Fuqua
Title: Vice President


JPMORGAN CHASE BANK, N.A.
By     /s/ Joseph McShane    
Name: Joseph McShane
Title: Vice President





--------------------------------------------------------------------------------

23


WELLS FARGO BANK, NATIONAL ASSOCIATION
By     /s/ Denis Waltrich    
Name: Denis Waltrich
Title: Director


BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH
By     /s/ Brian Crowley    
Name: Brian Crowley
Title: Managing Director
By     /s/ Santiago Thompson
Name: Santiago Thompson
Title: Managing Director


BARCLAYS BANK PLC
By     /s/ Ritam Bhalla    
Name: Ritam Bhalla
Title: Director


GOLDMAN SACHS BANK USA
By     /s/ Annie Carr        
Name: Annie Carr
Title: Authorized Signatory


MORGAN STANLEY BANK, N.A.
By     /s/ Michael King    
Name: Michael King
Title: Authorized Signatory





--------------------------------------------------------------------------------

24


U.S. BANK NATIONAL ASSOCIATION
By     /s/ Mark Irey        
Name: Mark Irey
Title: Vice President


AUSTRALIA AND NEW ZEALAND BANK GROUP LIMITED
By     /s/ Cynthia Dioquino    
Name: Cynthia Dioquino
Title: Associate Director


BANCO SANTANDER, S.A., NEW YORK BRANCH
By     /s/ Juan Galan            
Name: Juan Glan
Title: Managing Director
By     /s/ Terence Corcoran        
Name: Terence Corcoran
Title: Executive Director


INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH
By     /s/ Haiyao Su            
Name: Haiyao Su
Title: Executive Director
By     /s/ Xiaoyu Yang        
Name: Xiaoyu Yang
Title: Vice President







--------------------------------------------------------------------------------

25


MIZUHO BANK, LTD.
By     /s/ Donna DeMagistris    
Name: Donna DeMagistris
Title: Authorized Signatory





